Citation Nr: 1438177	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether new and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits, and if so, whether the claim should be granted.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The appellant had a period of service in the United States Army from August 1972 to November 1974, of which the character of discharge from that service is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his April 2010 substantive appeal, VA Form-9, the appellant stated his desire to testify before a member of the Board at the RO.  He was scheduled for a Travel Board hearing in July 2014, but he failed report without explanation.  The appellant's Travel Board hearing request is considered withdrawn. 



FINDINGS OF FACT

1.  A June 1975 administrative decision determined that the appellant's discharge was a bar to basic entitlement to VA benefits.
 
2.  The evidence associated with the claims file subsequent to the June 1975 administrative decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The appellant's DD Form 214 lists his character of service for the period from August 1972 to November 1974 as under conditions less than honorable and the authority and reason characterizes the appellant's discharge as for the good of the service in lieu of a trial by general court-martial.
 
4.  The competent and credible evidence of record does not show that the appellant was insane at the time he committed the offenses leading to his discharge from active military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
 
2.  The character of the appellant's service, extending from August 1972 to November 1974, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. 

VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appellant's claim to reopen, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim to reopen.  Therefore, no further development is required with regard to that issue. With regard to the appellant's claim that his character of discharge is not a bar to basic eligibility to VA benefits, the record shows that the appellant was mailed a letter in September 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. 

The Board also finds that the appellant has been provided adequate assistance in response to his claim.  The appellant's service medical records and service personnel records, to include the facts and circumstances surrounding his other than honorable discharge, are on file.  The appellant has identified any outstanding evidence which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

2.  Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's discharge was originally found to be a bar to entitlement for VA benefits in a June 1975 administrative decision.  The appellant did not appeal that decision and that decision became final. 

The pertinent evidence of record at the time of the June 1975 administrative decision included the appellant's service personnel records, to include the facts and circumstances surrounding his other than honorable discharge.  The pertinent evidence that has been received since the June 1975 administrative decision includes the various statements from appellant, in which he elaborated on the facts and circumstances surrounding his other than honorable discharge, providing details which go beyond those contained in the service personnel records. 

The Board finds that the appellant's lay statements are new and material.  The evidence is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim, when presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, reopening of the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits is warranted.

3.  Character of Discharge 
 
The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility. Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. § 3.12(a).  A discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

A veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) .

A discharge issued as a result of acceptance of an undesirable discharge to escape trial by general court martial is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(1).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that his active service should not be considered dishonorable, and not a complete bar to VA benefits.  The appellant has reported that he was absent without leave (AWOL) during active service because he had to be at home to care for his wife and newborn child as well as provide financial support of his family.  He also contends that he should still be award VA benefits because he incurred disease and injury during while he was serving honorably prior to his periods of AWOL. 

The appellant's service personnel records indicate that his Commander recommended that the appellant be tried by general court martial.  The appellant requested a discharge for the Good of the Service in lieu of general court martial after being advised by counsel.  In his request, the appellant contended that he required release from the military in order to address familial and financial problems.  He stated due to the birth of his child and the failing health of his father, he felt that he could better serve his family's financial needs with a civilian occupation.  The appellant did not discuss any other circumstances which resulted in his lengthy AWOL violations.  In a September 6, 1974 memorandum, the appellant's commanding captain recommended the approval and issuance of an Undesirable Discharge, in consideration of the appellant's conduct while assigned to his unit, which included punishment under UP Article 15 on four separate occasions as well as being investigated for narcotics trafficking and armed robbery.  His commanding colonel recommended that the appellant be tried Special Court-Martial and adjudged a Bad Conduct Discharge, in consideration of the appellant's past record and lengthy absence without leave (AWOL). 

The appellant's request for discharge was granted and he discharged under the provisions of Chapter 10, AR 635-200 (discharge in lieu of trial by court-martial), with an undesirable discharge of "Other than Honorable Conditions".  The appellant's DD Form 214 shows that in November 1974, he was discharged under other than honorable conditions.  His DD Form 214 also noted that the appellant lost 129 days from service under 10 U.S.C.A § 972. 

Shortly after his discharge, the Veteran applied for VA compensation benefits.  A June 1975 VA Administrative Decision determined that the appellant's character of discharge from August 1972 to November 1974 was under other than honorable conditions to escape trial by general court-martial.

The Board has considered the appellant's testimony that he was only AWOL so that he could care for his wife and child as well as provide financial support for his ailing father.   However, the Board notes that extenuating circumstances for prolonged periods of being AWOL, so as to warrant the period of AWOL, are only considered when the undesirable discharge was issued solely as a result of the prolonged period of AWOL (continuous for 180 days or more).  In the present case, the appellant received the undesirable discharge to escape trial by general court martial.  The only circumstance in which that type of discharge will not be considered dishonorable is if the appellant was insane at the time of the offense causing the discharge.  In this case, the evidence does not show, and the appellant has not alleged, that he was insane at the time of the offenses leading to the undesirable discharge.

In regards to the appellant's assertion that he should receive VA benefits for an injury incurred prior to his period of AWOL and his service being characterized as an undesirable discharge.  The character of discharge of the service in November 1974 applies for appellant's entire period of service and constitutes a bar to service connection on any basis for disability incurred during the period from August 1972 to November 1974.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his entire period of service.  

The Board is bound by the service department's determination for the reason of a Veteran's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The narrative reason for the appellant's discharge was "for good of the service."  Therefore, an appellant's recourse in that a situation is with the service department, not with VA, and there is no evidence in the available records to show that the appellant received an upgrade of his discharge from the Discharge Review Board within the 15 year statute of limitations.

In sum, the Board finds that the RO was correct in its determination that the appellant's discharge was not the result of insanity, but rather was dishonorable as a result of acceptance of an undesirable discharge to escape trial by general court martial.  Accordingly, the Board finds that the appellant is not a Veteran for VA compensation and pension purposes as his character of discharge was other than honorable conditions and is considered to be dishonorable for VA purposes and is a bar to VA benefits.


ORDER

New and material evidence has been presented to reopen a claim that the character of discharge is not a bar to basic eligibility for VA benefits, but to that extent only, the claim is allowed.

The appellant's character of discharge is a bar to basic eligibility for VA benefits, eligibility for VA benefits, and his claim is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


